Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detail Action
This office action is response to the application 16/790,468 filed on 02/13/2020. Claims 1-20 are pending in this communication.
Claim Objections
Claim 11 is  objected to because of the following informalities:  In the claim, line 5-6, the limitation recites “ regarding a number of times each possible preamble is used…”, wherein, the claim does not define what’s the “each possible preamble” is. Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities: The description of fig 5 in the instant specification is insufficient. Appropriate correction is required.



Priority
This application claims priority from Hellenic Republic application GR20190100071, filed on 02/13/2019. Priority date has been accepted. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
	(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and 	distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
	The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the 	subject matter which the applicant regards as his invention.

Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 

Regarding claim 11, the phrase “based on a selected random number" renders the claim indefinite because it is unclear what the “random number” is. The instant specification does not provide sufficient information. Therefore the examiner could not determine what the “random number” is. For further prosecution the examiner interprets the “random number” as any number that is random.
Regarding claim 12, the phrase “reinforcement learning algorithm" renders the claim indefinite because it is unclear what the “reinforcement learning algorithm” is.  The instant specification does not provide sufficient information clarifying of the 
Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless –
	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on 	sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 13-18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Yanan Liang et al (Non-Orthogonal Rando1n Access (NORA) for 5G Networks, IEEE TRANSACTIONS ON WIRELESS COMMUNICATIONS, VOL. 16, NO. 7, JULY 2017), hereinafter, “Yanan”.
Regarding Claim 1, Yanan discloses: A method for random access in a telecommunication system by a base station (fig 1-3, page 4817, I. Introduction:  where, fig 1, step 1, describe “Non-orthogonal random access process”, where, the Base Station receives PRACH Preamble from the UE), the method comprising: 
receiving two or more identical preambles transmitted from two or more User Equipments (UEs), respectively (fig 1-3, page 4817-4820, col 1, Abstract: in step 1, the base station is receiving multi-access PRACH, where, fig 3 depicts, “Preamble detection scenarios when two UEs select the “same preamble” (equivalent to “identical preambles”)”);
determining a minimum difference between the two or more identical preambles in a given domain (fig 1-3, page 4819-4820, B. Preamble Detection and RAR Transmission: in fig 1, step 1, the BS receives PRACH Preamble, based on which the BS perform the “Preamble Detection”, fig 2, provides the detection zone for the preambles within specific time/frequency resources. In fig 3 depicts “Preamble detection scenarios when two UEs select the same preamble”, in scenario 1, where, the BS may be “able to differentiate” equivalent to “determine” the PRACH transmission of two UEs which select the same preamble, where, in the detection zone for preamble r in scenario 1 the timing τ (Tau) equivalent to “minimum difference” than the timing in Scenario 2 which the BS uses the timing difference to detect the preamble);
transmitting a response message to each of the two or more UEs (fig 1, step 2, page 4818, where, “the base station transmits Random Access Response (RAR)  to the UE with RAR message format, where, indicated TA for UE1…UEK); and 
receiving a connection setup message using information included in the respective response messages transmitted to each of the two or more UEs (fig 1, Section II. NON-ORTHOGONAL RANDOM ACCESS MECHANISM, A. Preamble Transmission and B. Preamble Detection and RAR Transmission, where the connection setup is accomplished  using 4 steps [(1)-(4)], after receiving plurality of RA Preamble the Base Station transmit RAR (Random Access Response) message to plurality of UEs (UE1, UE2….UEK) at step 2. At step 3 UEs transmit the initial Layer 3 Message to the Base Station, where UE Separation is accomplished by the Base Station based on SIC and at step 4, connection setup is completed and resources are allocated for UEs (UE1…UEK) for user traffic).
	Regarding Claim 2, Yanan further discloses: The method of claim 1, further comprising: continuously updating the minimum difference based on the determined minimum difference by the base station (fig 1-3, pages 4818-4820, where, Yanan uses a scheme of Kim et al who proposes “an enhanced RA scheme, in which the eNodeB adopts the transmission time difference to detect the UEs which utilizes the same preamble. Furthermore, the eNodeB creates multiple RARs in response to detected UEs which select the same preamble. However, this scheme fails to consider the limitation on PUSCH resources. With the increase of successfully transmitted preambles, the limited PUSCH resources may be another bottleneck for RA process”, it is obvious to a person with ordinary skill in the art to combine the teaching of Kim into Yanan to incorporate “detection of time difference” in order to implement SIC (successive interference cancellation)). 
Regarding Claim 3, Yanan further discloses: The method of claim 1, wherein the given domain is at least one of time, power, frequency, or code (fig 3, page 4820, col 1, where, “the base station may be able to differentiate the PRACH transmissions of two UEs which select the same preamble since they appear distinctly apart in the PDP (see Scenario 2 in Fig. 3), i.e. detect collision [7]. The Timing Advance (TA) value is calculated based on the time of arrival τ ”). 
	Regarding Claim 4, Yanan further teaches: The method of claim 1, wherein the determined minimum difference is used to define a plurality of logical zones within a coverage area of a cell of the telecommunication system (fig 3, page 4820, where, plurality of zones are detected based on timing advance value which is further calculated based on the time of arrival τ).
	Regarding Claim 5, Yanan further discloses: The method of claim 4, wherein the plurality of logical zones are defined such that preambles from one of the plurality of logical zones in the cell coverage area are reused in another of the plurality of logical zones in the cell coverage area (fig 3, page 4820-4821, (3) Distance Based RAR Reception: where, “Each UE estimates its distance from the base station based on the received signal strength of Cell-specific Reference Signal (CRS) to obtain the approximate scope of TA [7]. Based on the approximation of TA, each UE searches the closest TA value in the RAR payload and acquires the corresponding Temporary Cell Radio Network Temporary Identifier (Temp C-RNTI) and Power Back-Off (Power BO) indication”, where, every zone with a change of power may be equivalent to “logical zone”).
	Regarding Claim 6, Yanan further teaches: The method of claim 4, wherein the plurality of logical zones are defined based on a Non Orthogonal Multiple Access (NOMA) or scheme utilizing Successive Interference Cancellation (SIC) (page 4819, column 1, lines 1-14, where, “systematic performance analysis of the SIC-enabled RA process under LTE scenario has not been reported yet. Recently, non-orthogonal multiple access (NOMA) has received many interests [31]–[34]. Combined with SIC, NOMA allows simultaneously transmissions of multiple UEs with different powers [32]”).
	Regarding Claim 7, Yanan further discloses: The method of claim 1, further comprising transmitting a preamble usage report periodically (fig 3, page 4820 4822, where, a “probability of scenario 1 and 2” equivalent to “report” are sent), wherein a preamble to transmit is selected by each of the two or more UEs based on the preamble usage report (fig 3, page 4820, col 1, and page 4822, col 1 and column 2, where, “the root mean square (RMS) of the delay spread. ps2 represents the probability of  differentiating the preamble transmissions of two UEs which select the same preamble. Let pid denote the probability of successfully separating the i -th UE’ preamble signals within the ZCZ for i ≥ 3. Based on the proposed NORA mechanism” is implemented).
	Regarding Claim 8, Yanan further teaches: The method of claim 7, wherein the preamble usage report is transmitted in a System Information Block (SIB) (fig 1, where, System Information in PBCH is used, page 4820).
	Regarding Claim 9, Yanan further discloses: The method of claim 7, wherein the preamble usage report is determined based on a number of times that a given preamble has been used in an observing time window (fig 3, page 4818 and 4820, col 1, and page 4822, col 1 and column 2, where, “the root mean square (RMS) of the delay spread. ps2 represents the probability of  differentiating the preamble transmissions of two UEs which select the same preamble. Let pid denote the probability of successfully separating the i -th UE’ preamble signals within the ZCZ for i ≥ 3. Based on the proposed NORA mechanism” is implemented).
	Regarding Claim 13, the claim includes features identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in order to define the corresponding information processing apparatus, and the rejection to claim 1 is applied hereto. Additionally, the claim includes that a base  	
Regarding Claim 14, Yanan further discloses: The base station of claim 13, wherein the memory further stores instructions that, when executed by the processor, further cause the processor to continuously update the minimum difference based on the determined minimum difference (fig 1-3, page 4821, col 1, D. Separation and Contention Resolution: where, the base station “NORA utilizes the difference of time of arrival to identify multiple UEs with the identical preamble, page 4817, and enables power domain multiplexing of collided UEs in the following access process”, see fig 2, “Power delay profile of preambles within specific time/ frequency resources” and fig 3, “Preamble detection scenarios when two UEs select the same preamble”, pages 4819-4820, col 1 and col 2, where,  “receiving a connection setup message using information included in the respective response messages transmitted to each of the two or more UEs” in order to maintain minimum difference or separation between identical preambles); 
Regarding Claim 15, Yanan further discloses: The base station of claim 13, wherein the given domain is at least one of time, power, frequency, or code (fig 3, page 4820, col 1, where, “the base station may be able to differentiate the PRACH transmissions of two UEs which select the same preamble since they appear distinctly apart in the PDP (see Scenario 2 in Fig. 3), i.e. detect collision [7]. The Timing Advance (TA) value is calculated based on the time of arrival τ ”). 
	Regarding Claim 16, Yanan further discloses:  The base station of claim 13, wherein the determined minimum difference is used to define a plurality of logical zones within a coverage area of a cell of the telecommunication system (fig 3, page 4820-4821, (3) Distance Based RAR Reception: where, “Each UE estimates its distance from the base station based on the received signal strength of Cell-specific Reference Signal (CRS) to obtain the approximate scope of TA [7]. Based on the approximation of TA, each UE searches the closest TA value in the RAR payload and acquires the corresponding Temporary Cell Radio Network Temporary Identifier (Temp C-RNTI) and Power Back-Off (Power BO) indication”, where, every zone with a change of power may be equivalent to “logical zone”).
	Regarding Claim 17, Yanan further discloses: The base station of claim 16, wherein the plurality of logical zones are defined such that preambles from one of the plurality of logical zones in the cell coverage area are reused in another of the plurality of logical zones in the cell coverage area (fig 3, page 4820-4821, (3) Distance Based RAR Reception: where, “Each UE estimates its distance from the base station based on the received signal strength of Cell-specific Reference Signal (CRS) to obtain the approximate scope of TA [7]. Based on the approximation of TA, each UE searches the closest TA value in the RAR payload and acquires the corresponding Temporary Cell Radio Network Temporary Identifier (Temp C-RNTI) and Power Back-Off (Power BO) indication”, where, every zone with a change of power may be equivalent to “logical zone”).
	Regarding Claim 18, Yanan further teaches: The base station of claim 16, wherein the plurality of logical zones are defined based on a Non Orthogonal Multiple Access (NOMA) or scheme utilizing Successive Interference Cancellation (SIC). 
	However, Yanan teaches: wherein the plurality of logical zones are defined based on a Non Orthogonal Multiple Access (NOMA) or scheme utilizing Successive Interference Cancellation (SIC) (page 4819, column 1, lines 1-14, where, “systematic performance analysis of the SIC-enabled RA process under LTE scenario has not been reported yet. Recently, non-orthogonal multiple access (NOMA) has received many interests [31]–[34]. Combined with SIC, NOMA allows simultaneously transmissions of multiple UEs with different powers [32]”).
		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yanan Liang et al (Non-Orthogonal Rando1n Access (NORA) for 5G Networks, IEEE TRANSACTIONS ON WIRELESS COMMUNICATIONS, VOL. 16, NO. 7, JULY 2017), hereinafter, “Yanan” further in view of Sun et al. (US 2012/0002567 A1), hereinafter, “Sun”.
	Regarding Claim 10, Yanan does not explicitly teach: The method of claim 9, wherein a duration of the observing time window is adjusted dynamically based on a reinforcement learning algorithm.
	However, Sun teaches: wherein a duration of the observing time window is adjusted dynamically based on a reinforcement learning algorithm (Sun: para [0112], [0117] and para [0145], where, “Q-Learning Algorithm” (equivalent to “reinforcement learning algorithm”, Examiner’s Note: The instant speciation, para [0087] refers “reinforcement learning algorithm” as “Q-Learning Algorithm”) and “contention widow” equivalent to “observing window”, fig  11-13, where, “The Q-learning algorithm updates the estimate for each action”). 
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein a duration of the observing time window is adjusted dynamically based on a reinforcement learning algorithm” as taught by  Sun into Yanan.	
Claims 11, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yanan Liang et al (Non-Orthogonal Rando1n Access (NORA) for 5G Networks, IEEE TRANSACTIONS ON WIRELESS COMMUNICATIONS, VOL. 16, NO. 7, JULY 2017), hereinafter, “Yanan” further in view of Koo et al. (US  2013/0114515 A1), hereinafter, “Koo”.
	Regarding Claim 11, Yanan further discloses: A method of preamble selection in a random access process in a telecommunication system by a base station (fig 1-3, page 4817, I. Introduction:  where, fig 1, step 1, describe “Non-orthogonal random access process”, where, the Base Station receives PRACH Preamble from the UE), comprising: 
	defining an observing window including a duration of a number of frames (fig 3, page 4820, col 1, (2) Transmission of DL RB for RAR: where, “After transmitting
the PRACH preamble, the UE searches for a Physical Downlink Control Channel (PDCCH) with its RA-RNTI within the response window, which starts from the third subframe after the PRACH transmission and its length is defined by RA Response Window Size. The PDCCH contains the downlink resource blocks (DL RB)”); 	
	Yanan does not explicitly teach: recording preamble usage within the observing window; preparing a preamble usage report comprising information regarding a number of times each possible preamble is used within the observing window; and transmitting the preamble usage report, wherein a preamble is selected by a user equipment (UE) based on a selected random number and the preamble usage report.
	However, Koo teaches:  recording preamble usage within the observing window; preparing a preamble usage report comprising information regarding a number of times each possible preamble is used within the observing window (Koo: fig 3-4, para [0037], where, “each UE uses its respective partition parameters to select a preamble from the pool of preambles that applies to the given situation. In this way, the eNB conveys preamble partition parameters to control the number of useful preambles in each category. In cases where there are a large number of IDC UEs (i.e., UEs equipped with non-LTE component) camped in the cell, the eNB may allocate relatively larger number of dedicated access IDC preambles for the IDC UEs to reduce the potential collision when accessing the RACH”); and 
	transmitting the preamble usage report, wherein a preamble is selected by a user equipment (UE) based on a selected random number and the preamble usage report (Koo: fig 3-4, para [0037], where, “the eNB can allocate the dedicated access IDC preamble to the UE on a per-UE basis, in which case the IDC UE does not need to select a preamble from the dedicated access IDC preambles using boundary information, thereby further expediting the IDC indication reporting procedure. In these embodiments, an IDC UE is allocated a dedicated access IDC preamble by the eNB when the IDC UE initially accesses the cell so that the IDC UE can use its assigned dedicated access IDC preamble to signal an IDC indication. In other embodiments, the eNB allocates a dedicated access IDC preamble to a group of UEs if there are not enough available IDC preambles so that the UE may have a collision in worst case when simultaneously using the shared dedicated access IDC preamble”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “recording preamble usage within the observing window, preparing a preamble usage report comprising information regarding a number of times each possible preamble is used within the observing window” as taught by  Koo into Yanan in order to managing coexistence interference between different radio technologies.
	Regarding Claim 19, Yanan does not explicitly teach: The base station of claim 13, wherein the memory further stores instructions that, when executed by the processor, further cause the processor to control the transceiver to transmit a preamble usage report periodically, wherein a preamble to transmit is selected by each of the two or more UEs based on the preamble usage report.
	However, Koo teaches: when executed by the processor, further cause the processor to control the transceiver to transmit a preamble usage report periodically, wherein a preamble to transmit is selected by each of the two or more UEs based on the preamble usage report (Koo: fig 3 and fig 4, para [0037]-[0039]).
 	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “recording preamble usage within the observing window, preparing a preamble usage report comprising information regarding a number of times each possible preamble is used within the observing window” as taught by  Koo into Yanan in order to managing coexistence interference between different radio technologies.
 	Regarding Claim 20, Yanan does not explicitly teach: The base station of claim 19, wherein the preamble usage report is transmitted in a System Information Block (SIB). 
	However, Koo teaches: wherein the preamble usage report is transmitted in a System Information Block (SIB) (fig 3-4, para [0037], where, “the preamble allocation structure 400 can be flexibly set by conveying one or more preamble partition parameters with one or more RRC signaling messages, MAC CE messages, or broadcast messages such as SIBs”). 
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “recording preamble usage within the observing window; preparing a preamble usage report comprising information regarding a number of times each possible preamble is used within the observing window” as taught by  Koo into Yanan in order to managing coexistence interference between different radio technologies.
Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yanan Liang et al (Non-Orthogonal Rando1n Access (NORA) for 5G Networks, IEEE TRANSACTIONS ON WIRELESS COMMUNICATIONS, VOL. 16, NO. 7, JULY 2017), hereinafter, “Yanan” further in view of Koo et al. (US  2013/0114515 A1), hereinafter, “Koo” further in view of Sun et al. (US 2012/0002567 A1), hereinafter, “Sun”.
	Regarding Claim 12, Yanan does not explicitly teach: The method of claim 11, wherein the duration of the observing window is dynamically updated by means of a reinforcement learning algorithm.
	However, Sun teaches: wherein the duration of the observing window is dynamically updated by means of a reinforcement learning algorithm (Sun: para [0112], [0117] and para [0145], where, “Q-Learning Algorithm” (equivalent to “reinforcement learning algorithm”, Examiner’s Note: The instant speciation, para [0087] refers “reinforcement learning algorithm” as “Q-Learning Algorithm”) and “contention widow” equivalent to “observing window”, fig  11-13, where, “The Q-learning algorithm updates the estimate for each action”). 
wherein a duration of the observing time window is adjusted dynamically based on a reinforcement learning algorithm” as taught by  Sun into Yanan and Koo in order to increase network throughput.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561.  The examiner can normally be reached on Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






NIZAM U. AHMED
Examiner
Art Unit 2461

/KIBROM T HAILU/Primary Examiner, Art Unit 2461